Title: To Thomas Jefferson from Richard Henry Lee, 3 November 1776
From: Lee, Richard Henry
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philadelphia 3d. Novr. 1776
                    
                    As I have received no answer to the letter I wrote you by the Express from Congress I conclude it has miscarried. I heared with much regret that you had declined both the voyage, and your seat in Congress. No Man feels more deeply than I do, the love of, and the loss of, private enjoyments; but let attention to these be universal, and we are gone, beyond redemption lost in the deep perdition of slavery. By every account from lake Champlain we had reason to think ourselves in no danger on that water for this Campaign. Nor did Gen. Arnold seem to apprehend any until he was defeated by an enemy four times as strong as himself. This Officer, fiery, hot and impetuous, but without discretion, never thought of informing himself how the enemy went on, and he had no idea of retiring when he saw them coming, tho so much superior to his force! Since his defeat, our people evacuated Crown point, and joined their whole strength at Ticonderoga. We do not hear the enemy have thought proper to visit them there, and the Season must now stop operations on the Lake. On the [borders of] the Sound it has been a war of skirmishes, in which I [think we] have gained 5 out of 6.  Never was a Ship more mauled [than] a Frigate that lately attempted Fort Washington, she had [26] eighteen pounders thro her and most of the guns double s[hotted.] At the same time an attack on the same place by land w[as] repelled, but the day following the enemy gained an emine[nce] from our people near the white plains, on the sound, about 10 miles above Kingsbridge. The loss on our part in killed, wounded, and Missing, between 3 and 400, the enemies loss considerable but numbers not fixt. Our troops fought well and retired in order before a much superior force. This was McDougals brigade consisting of York, Maryland, and I believe some Eastern Troops. In a skirmish the next day We learn the enemy were defeated. By London papers middle of August it seems quite probable that the quarrel between Spain and Portugal with the manoeuvres of the Russian fleet, will produce events in Europe of great importance to our cause.
                    I have been informed that very malignant and very scandalous hints and innuendo’s concerning me have been uttered in the house. From the justice of the House I should expect they would not suffer the character of an absent perso[n] (and one in their service) to be reviled by any slande[rous] tongue whatever. When I am present, I shall be perfect[ly] satisfied with the justice I am able to do myself. From your candor Sir, and knowledge of my political mo[ve]ments I hope such mistatings as may happen in y[our] presence will be rectified.
                    Among the various difficulties that press our Country, I know of none greater than the want of Ships and Seamen. Perhaps a good basis for remedying the latter might be an alteration of the Act of Assembly for binding out Orphan and poor Children, and direct that, for some time at least, the whole of such children should be bound to the Sea. Without safe Ports to build ships in, and give protection to foreign Vessels, our trade must long lang[uish.] Would it not be proper therefore, to make Portsmouth and Norfolk immediately as strong as Cannon can render them, by adding to the guns already [there] as many from York as will answer the purpo[ses. Gen.] Stephen tells me that the works he laid out at [Ports]mouth will put (if properly gunned) that [pla]ce in a state of security from any Seaforce [tha]t can come against it. The Cannon are of no use at York, experience proving incontestibly, that Ships will pass any fort or Battery with ease, when favored by wind and tide. The quantity of seasoned timber said to be in the neighborhood of Norfolk would furn[ish] a number of fine Vessels, whether for fighting or for commerce. I think the large Sea gallies that carry  such a number of men for war and for the navigatio[n] part of the Vessel, are well contrived for the defence of our bay and for raising seamen quickly. I sent our Navy board a draught of the large gallies building here by order of Congress. It seems to me, that for the different purposes of battery and Ships our Country could well employ a thousand Cannon. How very important is it that the Cannon foundery on James river should be pushed on with all possible vigor and attention. I understand Mr. Ballantine manages some part of these works, if so, my fears are that very little may be expected. He will talk amazingly, promise most fairly, but do nothing to purpose. This I fancy has been the case with a variety of that Gentlemans undertakings, but such conduct, in the Cannon business, will ruin us. I am very uneasy, I own, on this account. Let us have Cannon, Small Arms, gun powder, and industry; we shall be secure—But it is in vain to have good systems of Government and good Laws, if we are exposed to the ravage of the Sword, without means of resisting. This winter will be an age to us if rightly employed. Let us get strong in Vessels, Troops, and proper fortifications in proper places. Let us import plenty of military stores, soldiers, cloathing, and Sail cloth for tents, shipping &c. I do not think our armed Vessels can be so well [em]ployed in any other business as in m[aking] two or three trips to the French and Dutch Islands for these necessaries, carrying Tobacco and fine flour to purchase them.
                    I am with much esteem dear Sir, affectionately yours,
                    
                        Richard Henry Lee
                    
                    
                        P.S. Let every method be essayed to get the valuable old papers that Colo. Richard Bland was possessed of.R. H. L.
                    
                